ACCEPTED
                                                                                      12-14-00262
                                                                     TWELFTH COURT OF APPEALS
                                                                                   TYLER, TEXAS
                                                                            5/21/2015 10:47:17 AM
                                                                                    CATHY LUSK
                                                                                           CLERK

                          NO. 12-14-00262-CV

CHARLES ALFORD AND                    §    IN THE TWELFTH FILED IN
MARY LOU ALFORD                       §                   12th COURT OF APPEALS
                                                               TYLER, TEXAS
Plaintiffs,                           §                   5/21/2015 10:47:17 AM
                                      §                        CATHY S. LUSK
V.                                    §    COURT OF     APPEALSClerk
                                      §
ROBERT THOMAS                         §
MCKEITHEN, EOG                        §
RESOURCES, INC., AND                  §
CENTRAL TEXAS LAND                    §
SERVICES                              §
Defendants.                           §    TYLER, TEXAS

     MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF
TO THE HONORABLE JUSTICES OF SAID COURT:
      Now comes Robert Thomas McKeithen, Appellee in the above styled

and numbered cause, and moves this Court to grant an extension of time to

file Appellee’s brief, pursuant to Rule 38.6 of the Texas Rules of Appellate

Procedure, and for good cause shows the following:

      1.    This case is an appeal from the 1ST Judicial District Court of San

Augustine County, Texas, of a real property case.

      2.    The case below was styled the Charles Alford and Mary Lou

Alford v. Robert Thomas McKeithen, EOG Resources, Inc. and Central Texas

Land Services, and numbered CV-12-9344.

      3.    The after a jury trial in which the jury found in favor of the

Appellees, the trial court signed a take nothing judgment.


                                     -1-
     4.    Appellant’s brief was filed on April 24, 2015.

     5.    Appellee requests a 30-day extension of the time to file his

Appellee’s Brief which is presently due on May 26, 2015. See TEX. R. APP. P.

4.1, 38.6.(b). The new due date would be June 25, 2015.

     6.    No prior extensions for Appellee’s brief have been requested.

However, an extension of time has been granted to EOG Resources, Inc. and

Central Texas Land Services.

     10.   Appellee relies on the following facts as good cause for the

requested extension:

     In addition to the usual heavy court schedule for Appellee’s counsel,

Appellee’s counsel has completed several appellate filings and contested trial

court hearings since Appellants filed their brief which have required the

expenditure of an inordinate amount of counsel’s time. On May 1, 2015,

Appellee’s counsel completed and filed a motion for rehearing with the

Supreme Court of Texas in docket number 15-0180, In the Interest of S.R., a

Child. On May 4, 2015, Appellee’s counsel completed and filed a brief in this

Court in case number 12-15-00062-CV, In the Interest of T.J.H., W.D.H., and

L.H.L., Children. On May 6, 2015, counsel was scheduled for a hearing on a

motion to suppress and a Franks motion in Cause No. F1420820, State of

Texas v. Brian Donald Molanders, pending in the 420TH Judicial District



                                     -2-
Court of Nacogdoches County. On May 18, 2015, Appellee’s counsel began a

termination bench trial in Cause No. C1430096, In the Interest of B.D. and

R.D., Children, in the 420TH Judicial Court of Nacogdoches County which

could not finish that day because of time constraints. Finally, on May 20,

2015, Appellee’s counsel completed and filed a brief in this Court in case

numbers 12-15-00031-CR and 12-15-00032-CR , Mitzi Gail Allgor v. The

State of Texas.

      WHEREFORE, PREMISES CONSIDERED, Appellee prays that

this Court grant this Motion To Extend Time to File Appellee’s Brief, and for

such other and further relief as the Court may deem appropriate.

                                   Respectfully submitted,

                                   LAW OFFICES OF NOEL D. COOPER
                                   117 North Street, Suite 2
                                   Nacogdoches, Texas 75961
                                   Telephone: (936) 564-9000
                                   Telecopier: (936) 715-6022



                                   By:/s/Noel D. Cooper
                                      Noel D. Cooper
                                      State Bar No. 00796397
                                      Attorney    for    Robert     Thomas
                                      McKeithen




                                    -3-
                  CERTIFICATE OF CONFERENCE

     This is to certify that I have conferred with counsel for Appellants and

counsel for co-Appellees, and neither opposes this motion.


                                   /s/Noel D. Cooper
                                   Noel D. Cooper


                  CERTIFICATE OF COMPLIANCE
     Pursuant to TEX. R. APP. P. 9.4(i)(3), I certify that this document is

computer generated and contains 453 words based on a computer word

count.


                                   /s/Noel D. Cooper
                                   Noel D. Cooper




                                     -4-
                     CERTIFICATE OF SERVICE
     I certify that I delivered a copy of this Motion to Extend Time to File

Appellee’s Brief to each attorney of record or party in accordance with the

Texas Rules of Appellate Procedure on May 21, 2015, at the addresses and

manners below.


     Tom Rorie
     Attorney for Charles Alford and Mary Lou Alford
     Attorney at Law
     210 North Street
     Nacogdoches, Texas 75961
     TEL: (936) 559-1188
     FAX: (936) 559-0099
     By Electronic Filing Manager

     Jason R. Mills
     Attorney for EOG Resources, Inc. and Central Texas Land Services
     Freeman Mills PC
     110 N. College, Suite 1400
     Tyler, Texas 75702
     TEL: (903) 592-7755
     FAX: (903) 592-7787
     By Electronic Filing Manager


                                  /s/Noel D. Cooper
                                  Noel D. Cooper




                                   -5-